957 A.2d 1169 (2008)
196 N.J. 459
Shashi AGARWAL Plaintiff-Respondent,
v.
Poonam AGARWAL, Defendant-Movant.
M-007 September Term 2008 62,985
Supreme Court of New Jersey.
September 9, 2008.
It is ORDERED that the motion for leave to appeal is granted and the matter is summarily remanded to the Superior Court, Chancery Division, to reconsider defendant's motion for relief in aid of litigant's rights on the merits and, if such relief is denied, to order plaintiff to post a supersedeas bond pending appeal pursuant to Rule 2:9-6.